Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 9/2/2021.
In the Instant Amendment, Claims 4, 5, 9, 12 and 14 have been amended; Claims 1, 9 and 14 are independent claims. Claims 1-20 have been examined and are pending in this application.

Response to Arguments
The 112(b) rejection of claim 4 for having insufficient antecedent basis is withdrawn because the amendment has addressed the issue, except for the “the color map” issue for the reason presented below in the 112 section.
The 112(b) rejections of claims 5, 9 and 10-13 are withdrawn because the amendment has addressed the issue.

Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive.
The 112(b) rejection of claim 4 because of the “the color map” issue has not been addressed. Thus, the 112(b) rejection of claim 4 is maintained.
The 112(b) rejections of claims 14-20 has not been addressed as suggested. Thus, the 112(b) rejections of claim 4 are maintained.
The 102 rejection of claims 9-13 are withdrawn because of the amendment and the persuasive argument in the remarks (pages 9 and 10).

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the color map” in four different places which is unclear which “color map” is referencing to (first, second or third color map(s)). It is suggested to amend as “the third color maps” for addressing this issue.

Claim 14 recites “associating the at least one third color map with the at least one third frame, the associated at least one second third frame being sequentially positioned between the first frame and the second frame” fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention in view of the specification (fig. 5; paras. 0057-0059) and the other features claimed in claim 14. Figure 5 describes associating the at least one third color map (TTM2-TTM5) with the at least one second frame (UCF2-UCF5), the associated at least one second frame (UCF2-UCF5) being sequentially positioned between the first frame (UCF1) and the third frame (UCF6). The limitation as claimed is not the same as disclosed in the specification. It is suggested to amend as “associating the at least one third color map with the at least one second frame, the associated at least one second frame being sequentially positioned between the first frame and the third frame” for addressing this issue.
Claims 15-20 are also rejected for being dependent of the base claim.

Allowable Subject Matter
Claims 1-3 and 5-13 are allowed.
Claims 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-20 would be allowable if claim 14 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A method comprising: generating a plurality of third color maps based on the first color map and the second color map; associating each of the plurality of third color maps with a different one of the plurality of frames, the associated plurality of frames being sequentially positioned between the first frame and the second frame; tone correcting the associated plurality of frames based on the plurality of generated third color maps; and color correcting the associated plurality of frames based on the plurality of generated third color maps, in combination with all the limitations recited in claim 1.
A method comprising: generating a plurality of third color maps based on the first color map and the second color map; batch encoding the first frame, the second frame, the at least one frame, the first data structure, the second data structure, and the plurality of third data structures, in combination with all the limitations recited in claim 9.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696